Little, J.,
dissenting. .If, in contemplation of law, the instrument declared upon by the plaintiffs, taken in connection with subsequent writings between the parties as set out in the petition, as amended, constitutes, a valid and binding contract, the petition contained a good cause of action. If, on the other hand, there was no contract, then there could have been no breach, no damage, and the plaintiffs would have no cause of action. It is a fundamental principle, that, to constitute a valid contract, there must be parties able to contract, a consideration moving to the contract, the assent of the parties to the terms of the contract, and a subject-matter upon which it can operate. Civil Code, § 3637. Under the allegations made in the petition, there appear to have been parties able to contract; there appears to have been a subject-matter upon which such agreement could operate, and the defendant appears to have assented to the terms of the contract. If, therefore, there was a consideration, all the essential elements to constitute a valid and binding contract would be found in the obligation to which the defendant subscribed. The alleged contract upon which the plaintiffs declared was of an executory character. If a contract at all, it was one in which something remained to be done by one or more of the parties. Civil Code, § 3662. An executory contract, without consideration, is a mere nudum pactum, and is not binding upon the party making the promise. Civil Code, § 3656. The allegations of the petition show that the plaintiffs parted with nothing as a consideration for the promise of the defendant; that at the time the promise was made the plaintiffs did nothing or undertook no act from which benefit accrued to the defendant, or any injury resulted to the plaintiffs. The doctrine is universally recognized, that mutual promises, or a promise for a promise, afford a sufficient consideration to support a contract. As was said, however, by this court, in the case of Morrow v. Southern Express Co., 101 Ga. 810, “ A promise is not a good consideration for a promise, unless there is an absolute mutuality of engagement, so that each party has the right at once to hold the other to a positive agreement. 1 Parsons on Contracts, * 449; 13 Ill. 140; 12 Barb. (N. Y.) 502; 6 B. & C. 255; 5 M. & W. 241; 9 Exchequer, 507; 12 How. 126; 6 Col. 89; 25 S. C. 136. And in case of mutual promises. *481where the promise of one party is relied on as a consideration for the other, the promises must be concurrent and obligatory upon each at the same time, in order to render either binding. 18 Barb. (N. Y.) 317; 21 Wend. 139; 4 John. 235; 3 T. R. 653; Clark on Contracts, p. 166; Story on Contracts, § 569; 12 John. 397, 190; 40 N J. Eq. 422.”
At the time the alleged contract was made, so far as the allegations of the petition show, the plaintiffs in no manner bound themselves to take and pay for the ties. The instrument purported to be a contract from its inception. It did not undertake to embody an offer or proposal for acceptance or rejection by the plaintiffs. Not being a binding contract when made, by reason of its unilateral character, it was not within the power of the plaintiffs, by subsequent writings treating it as a contract binding upon them, or indeed by express promises to take and pay for the goods, to thereby render the alleged contract a binding obligation upon the defendant. Of course, although the original promise of the defendant was without consideration, if, upon subsequent promise made by the plaintiffs to take and pay for the goods, the defendant had expressly or by implication renewed its original promise, this would be equivalent to a new promise, and the promises would then be concurrent. Clark on Contracts, p. 166. As has been said, the alleged contract could not be construed as an offer to sell goods, and therefore the law relating to offer and acceptance is not applicable. If the writings referred to by the plaintiffs in their amendment to the petition had embodied an absolute promise to take and pay for the goods, it does not appear that the defendant, either upon the receipt of such writings or at any time thereafter, renewed, expressly or otherwise, the original promise. Indeed its refusal to ship the goods is inconsistent with any such intention on its part. It follows, as I think, that the amendment seeking to construe the instrument as a mere proposal, and averring that such proposal had been accepted in writing by the plaintiffs before its withdrawal, was improperly allowed; and also that, inasmuch as the alleged contract declared upon was of no force and effect, the court erred in not sustaining the defendant’s demurrer.